TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00714-CV





City of Austin, Appellant


v.

Tim Ramsey and Sue Ramsey Individually and as Heirs of the Estate
of Patricia Kay Ramsey, Deceased, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 94-01922, HONORABLE JOSEPH H. HART, JUDGE PRESIDING





PER CURIAM



	Appellant City of Austin has filed a motion to dismiss the appeal pursuant to a
settlement agreement.  The motion is granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Appellant's Motion
Filed:  April 5, 1995
Do Not Publish